PER CURIAM.
This is an action for damages for personal injuries sustained by plaintiff when his car was involved in a *384collision with a car driven by defendant. The jury returned a verdict for the defendant, and plaintiff appeals.
The plaintiff’s only assignment of error alleges that the “court erred in failing to grant plaintiff a mistrial.” Our Bule 19 and Appendix B require that an assignment of error based on the denial of a motion should set out the motion haec verba and refer to the page of the transcript or narrative statement where the motion appears. A failure to comply with this rule requires this court to search the transcript for the motion and the evidence or other occurrence on which the same is based. Because the assignment of error does not comply with our rules, we decline to consider it. State v. Lamphere, 233 Or 330, 378 P2d 706; Hojem v. Burres, 233 Or. 300, 378 P2d 286; Barbour v. Suchy, 217 Or 34, 340 P2d 951 (1959); Melgreen v. McGuire, Inc., 214 Or 128, 135, 327 P2d 1114 (1958).
The judgment is affirmed.